Vanguard International Dividend Appreciation Index Fund Supplement to the Prospectus and Summary Prospectus for Investor Shares and Admiral Shares dated February 25, 2016 Purchase and Redemption Fees Effective February 7, 2017, the Fund will charge a 0.25% fee on all purchases of its shares, including shares that you purchase by exchange from another Vanguard fund. Purchases that result from reinvested dividend or capital gains distributions are not subject to the purchase fee. In addition, the Fund will charge a 0.25% fee on redemptions of its shares. The fee applies if you redeem shares by selling or by exchanging to another Vanguard fund or if Vanguard liquidates your fund account because the balance falls below the account minimum for any reason, including market fluctuation. Unlike a sales charge or a load paid to a broker or a fund management company, purchase and redemption fees are paid directly to the Fund to offset the costs of buying and selling securities. Prospectus and Summary Prospectus Text Changes The following will replace similar text under the heading Fees and Expenses in the Fund Summary section: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Investor Shares Admiral Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee 0.25% 0.25% Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee 0.25% 0.25% Account Service Fee (for fund account balances below $10,000) $20/year $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Investor Shares Admiral Shares Management Expenses 0.30% 0.21% 12b-1 Distribution Fee None None Other Expenses 0.05% 0.04% Total Annual Fund Operating Expenses 1 0.35% 0.25% 1 The expense information shown in the table reflects estimated amounts for the current fiscal year. Examples The following examples are intended to help you compare the cost of investing in the Funds Investor Shares or Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invested $10,000 in the Funds shares. The first example assumes that the Shares provide a return of 5% each year, that total annual fund operating expenses remain as stated in the preceding table, and that you redeem your shares at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $87 $166 $252 $506 Admiral Shares $77 $134 $197 $382 You would pay the following expenses if you did not redeem your shares (the difference being that the Fund’s 0.25% redemption fee would not apply to any of the following periods, as it would to those in the preceding example): 1 Year 3 Years 5 Years 10 Years Investor Shares $61 $137 $221 $467 Admiral Shares $51 $105 $165 $342 © 2016 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 2015 112016 Vanguard International Dividend Appreciation Index Fund Supplement to the Prospectus and Summary Prospectus for Investor Shares for Participants dated February 25, 2016 Purchase and Redemption Fees Effective February 7, 2017, the Fund will charge a 0.25% fee on all purchases of its shares, including shares that you purchase by exchange from another Vanguard fund. Purchases that result from reinvested dividend or capital gains distributions are not subject to the purchase fee. In addition, the Fund will charge a 0.25% fee on redemptions of its shares. The fee applies if you redeem shares by selling or by exchanging to another Vanguard fund or if Vanguard liquidates your fund account because the balance falls below the account minimum for any reason, including market fluctuation. Unlike a sales charge or a load paid to a broker or a fund management company, purchase and redemption fees are paid directly to the Fund to offset the costs of buying and selling securities. Prospectus and Summary Prospectus Text Changes The following will replace similar text under the heading “Fees and Expenses” in the Fund Summary section: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee 0.25% Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee 0.25% (over, please) Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.30% 12b-1 Distribution Fee None Other Expenses 0.05% Total Annual Fund Operating Expenses 1 0.35% 1 The expense information shown in the table reflects estimated amounts for the current fiscal year. Examples The following examples are intended to help you compare the cost of investing in the Fund’s Investor Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invested $10,000 in the Fund’s shares. The first example assumes that the Shares provide a return of 5% each year, that total annual fund operating expenses remain as stated in the preceding table, and that you redeem your shares at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $87 $166 $252 $506 You would pay the following expenses if you did not redeem your shares (the difference being that the Fund’s 0.25% redemption fee would not apply to any of the following periods, as it would to those in the preceding example): 1 Year 3 Years 5 Years 10 Years $61 $137 $221 $467 © 2016 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 2015 112016 Vanguard International Dividend Appreciation Index Fund Supplement to the Prospectus and Summary Prospectus for Admiral™ Shares for Participants dated February 25, 2016 Purchase and Redemption Fees Effective February 7, 2017, the Fund will charge a 0.25% fee on all purchases of its shares, including shares that you purchase by exchange from another Vanguard fund. Purchases that result from reinvested dividend or capital gains distributions are not subject to the purchase fee. In addition, the Fund will charge a 0.25% fee on redemptions of its shares. The fee applies if you redeem shares by selling or by exchanging to another Vanguard fund or if Vanguard liquidates your fund account because the balance falls below the account minimum for any reason, including market fluctuation. Unlike a sales charge or a load paid to a broker or a fund management company, purchase and redemption fees are paid directly to the Fund to offset the costs of buying and selling securities. Prospectus and Summary Prospectus Text Changes The following will replace similar text under the heading “Fees and Expenses” in the Fund Summary section: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee 0.25% Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee 0.25% (over, please) Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.21% 12b-1 Distribution Fee None Other Expenses 0.04% Total Annual Fund Operating Expenses 1 0.25% 1 The expense information shown in the table reflects estimated amounts for the current fiscal year. Examples The following examples are intended to help you compare the cost of investing in the Fund’s Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invested $10,000 in the Fund’s shares. The first example assumes that the Shares provide a return of 5% each year, that total annual fund operating expenses remain as stated in the preceding table, and that you redeem your shares at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $77 $134 $197 $382 You would pay the following expenses if you did not redeem your shares (the difference being that the Fund’s 0.25% redemption fee would not apply to any of the following periods, as it would to those in the preceding example): 1 Year 3 Years 5 Years 10 Years $51 $105 $165 $342 © 2016 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 515 112016 Vanguard International High Dividend Yield Index Fund Supplement to the Prospectus and Summary Prospectus for Investor Shares and Admiral™ Shares dated February 25, 2016 Purchase and Redemption Fees Effective February 7, 2017, the Fund will charge a 0.25% fee on all purchases of its shares, including shares that you purchase by exchange from another Vanguard fund. Purchases that result from reinvested dividend or capital gains distributions are not subject to the purchase fee. In addition, the Fund will charge a 0.25% fee on redemptions of its shares. The fee applies if you redeem shares by selling or by exchanging to another Vanguard fund or if Vanguard liquidates your fund account because the balance falls below the account minimum for any reason, including market fluctuation. Unlike a sales charge or a load paid to a broker or a fund management company, purchase and redemption fees are paid directly to the Fund to offset the costs of buying and selling securities. Prospectus and Summary Prospectus Text Changes The following will replace similar text under the heading “Fees and Expenses” in the Fund Summary section: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Investor Shares Admiral Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee 0.25% 0.25% Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee 0.25% 0.25% Account Service Fee (for fund account balances below $10,000) $20/year $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Investor Shares Admiral Shares Management Expenses 0.29% 0.20% 12b-1 Distribution Fee None None Other Expenses 0.11% 0.10% Total Annual Fund Operating Expenses 1 0.40% 0.30% 1 The expense information shown in the table reflects estimated amounts for the current fiscal year. Examples The following examples are intended to help you compare the cost of investing in the Fund’s Investor Shares or Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invested $10,000 in the Fund’s shares. The first example assumes that the Shares provide a return of 5% each year, that total annual fund operating expenses remain as stated in the preceding table, and that you redeem your shares at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $92 $182 $280 $568 Admiral Shares $82 $150 $225 $444 You would pay the following expenses if you did not redeem your shares (the difference being that the Fund’s 0.25% redemption fee would not apply to any of the following periods, as it would to those in the preceding example): 1 Year 3 Years 5 Years 10 Years Investor Shares $66 $153 $249 $529 Admiral Shares $56 $121 $193 $405 © 2016 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 1530 112016 Vanguard International High Dividend Yield Index Fund Supplement to the Prospectus and Summary Prospectus for Investor Shares for Participants dated February 25, 2016 Purchase and Redemption Fees Effective February 7, 2017, the Fund will charge a 0.25% fee on all purchases of its shares, including shares that you purchase by exchange from another Vanguard fund. Purchases that result from reinvested dividend or capital gains distributions are not subject to the purchase fee. In addition, the Fund will charge a 0.25% fee on redemptions of its shares. The fee applies if you redeem shares by selling or by exchanging to another Vanguard fund or if Vanguard liquidates your fund account because the balance falls below the account minimum for any reason, including market fluctuation. Unlike a sales charge or a load paid to a broker or a fund management company, purchase and redemption fees are paid directly to the Fund to offset the costs of buying and selling securities. Prospectus and Summary Prospectus Text Changes The following will replace similar text under the heading “Fees and Expenses” in the Fund Summary section: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee 0.25% Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee 0.25% (over, please) Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.29% 12b-1 Distribution Fee None Other Expenses 0.11% Total Annual Fund Operating Expenses 1 0.40% 1 The expense information shown in the table reflects estimated amounts for the current fiscal year. Examples The following examples are intended to help you compare the cost of investing in the Fund’s Investor Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invested $10,000 in the Fund’s shares. The first example assumes that the Shares provide a return of 5% each year, that total annual fund operating expenses remain as stated in the preceding table, and that you redeem your shares at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $92 $182 $280 $568 You would pay the following expenses if you did not redeem your shares (the difference being that the Fund’s 0.25% redemption fee would not apply to any of the following periods, as it would to those in the preceding example): 1 Year 3 Years 5 Years 10 Years $66 $153 $249 $529 © 2016 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 1530 112016 Vanguard International High Dividend Yield Index Fund Supplement to the Prospectus and Summary Prospectus for Admiral™ Shares for Participants dated February 25, 2016 Purchase and Redemption Fees Effective February 7, 2017, the Fund will charge a 0.25% fee on all purchases of its shares, including shares that you purchase by exchange from another Vanguard fund. Purchases that result from reinvested dividend or capital gains distributions are not subject to the purchase fee. In addition, the Fund will charge a 0.25% fee on redemptions of its shares. The fee applies if you redeem shares by selling or by exchanging to another Vanguard fund or if Vanguard liquidates your fund account because the balance falls below the account minimum for any reason, including market fluctuation. Unlike a sales charge or a load paid to a broker or a fund management company, purchase and redemption fees are paid directly to the Fund to offset the costs of buying and selling securities. Prospectus and Summary Prospectus Text Changes The following will replace similar text under the heading “Fees and Expenses” in the Fund Summary section: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee 0.25% Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee 0.25% (over, please) Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.20% 12b-1 Distribution Fee None Other Expenses 0.10% Total Annual Fund Operating Expenses 1 0.30% 1 The expense information shown in the table reflects estimated amounts for the current fiscal year. Examples The following examples are intended to help you compare the cost of investing in the Fund’s Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invested $10,000 in the Fund’s shares. The first example assumes that the Shares provide a return of 5% each year, that total annual fund operating expenses remain as stated in the preceding table, and that you redeem your shares at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $82 $150 $225 $444 You would pay the following expenses if you did not redeem your shares (the difference being that the Fund’s 0.25% redemption fee would not apply to any of the following periods, as it would to those in the preceding example): 1 Year 3 Years 5 Years 10 Years $56 $121 $193 $405 © 2016 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 530 112016 Vanguard Whitehall Funds Supplement to the Statement of Additional Information Dated February 25, 2016 Important changes to Vanguard International Dividend Appreciation Index Fund and Vanguard International High Dividend Yield Index Fund Effective February 7, 2017, each fund will charge a 0.25% fee on all purchases of its Investor Shares or Admiral™ Shares, including shares that you purchase by exchange from another Vanguard fund. Purchases that result from reinvested dividend or capital gains distributions are not subject to the purchase fee. In addition, each fund will charge a 0.25% fee on redemptions of its Investor Shares or Admiral™ Shares. The fee applies if you redeem shares by selling or by exchanging to another Vanguard fund or if Vanguard liquidates your fund account because the balance falls below the account minimum for any reason, including market fluctuation. Unlike a sales charge or a load paid to a broker or a fund management company, purchase and redemption fees are paid directly to the fund to offset the costs of buying and selling securities. Statement of Additional Information Text Changes In the Purchase and Redemption of Shares section, the following will replace similar text under “Purchase of Shares (Other than ETF Shares)” on page B-22: The purchase price of shares of each Fund is the NAV per share next determined after the purchase request is received in good order, as defined in the Fund’s prospectus. The Funds (other than Vanguard Emerging Markets Government Bond Index Fund, Vanguard International Dividend Appreciation Index Fund, and Vanguard International High Dividend Yield Index Fund) do not charge purchase fees. Vanguard Emerging Markets Government Bond Index Fund charges a 0.75% purchase fee, and Vanguard International Dividend Appreciation Index Fund and Vanguard International High Dividend Yield Index Fund each charge a 0.25% purchase fee. The purchase fee is paid to the Funds to reimburse them for the transaction costs incurred from purchasing securities. The fee is deducted from all purchases, including shares purchased by exchange from other Vanguard funds, but not purchases that result from reinvested dividend or capital gains distributions. Within the same section, the following will replace the last paragraph under “Redemption of Shares (Other than ETF Shares)” on page B-23: The Funds (other than Vanguard International Dividend Appreciation Index Fund and Vanguard International High Dividend Yield Index Fund) do not charge a redemption fee. There is a 0.25% redemption fee charged for redemptions from the Vanguard International Dividend Appreciation Index Fund and Vanguard High Dividend Yield Index Fund. The redemption fee is paid to the Funds to reimburse them for the transaction costs incurred from liquidating securities in order to meet fund redemptions. Information regarding the application of redemption fees is described more fully in each Fund’s prospectus. Shares redeemed may be worth more or less than what was paid for them, depending on the market value of the securities held by the Funds. © 2016 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 934B 112016
